United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                       November 28, 2005

                                                                  Charles R. Fulbruge III
                                No. 04-60662                              Clerk
                              Summary Calendar


MARIO ALBERTO AGUILAR-SALDANA,

                                                                   Petitioner,
versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                           --------------------
             Petition for Review of The Final Order of the
                      Board of Immigration Appeals
                          (A76-810-334-Houston)
                           --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

      We have carefully considered Petitioner’s Petition for Review

in light of the Order of the Board of Immigration Appeals (BIA) for

which review is sought and the facts and applicable law as set

forth in the briefs of the parties to this court.              On the basis of

our   full    consideration    we     are   convinced   that    there     is    no

meritorious     basis   for     the     review   sought    by      petitioner.

Consequently, his Petition for Review is,

DENIED.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.